DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 2/23/22 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22.  Examiner note: The “solid body” limitation of claim 8 appears to exclusive to figure 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 19-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Saeki (US 2013/0026786 A).
With respect to claims 1, 10, and 20, Saeki discloses an apparatus including a battery pack within cover 30, a side frame member 18 adjacent said battery pack, cross-member 24 above said battery pack and spaced by a gap, and a stopper bracket 46 mounted between said side frame and said cross member with portion of said bracket being above said battery pack, as shown in figures 1-3.
With respect to claim 2, said side frame 18 includes a rocker 14, as shown in figure 1.
With respect to claim 3, seat 32 is supported by cross member 24, as shown in figure 1.
With respect to claims 4, 5, 11, and 19, said bracket is mounted to said side frame rocker and said seat cross-member, as shown in figure 1.
With respect to claims 6 and 12, said bracket has curved cross-section, as shown in figure 1.
With respect to claims 7 and 24, said bracket has an upper leg 46F, lower leg 46E and base 46B connecting the spaced apart legs, with an upper surface facing the cross-member and a lower surface facing the battery cover, as shown in figure 1.
With respect to claim 9, said battery is enclosed in a cover 30 which during an impact engages said bracket causing it to deform, as shown in figure 3.
With respect to claim 21, 22, and 23, a portion of said stopper bracket is positioned directly said battery cover and below said cross-member, as shown in figure 1.

    PNG
    media_image1.png
    468
    712
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 8 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new limitation warranted the newly applied reference of Saeki et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618